Final order of disposition, Family Court, New York County (Leah R. Marks, J.), entered on or about November 18, 1991, which, following a determination that the natural parents had permanently neglected the child, terminated their parental rights, unanimously affirmed, without costs.
We have examined the record herein and find that the Family Court appropriately determined that appellants have permanently neglected their son, thereby warranting termination of their parental rights. Appellants’ failure to plan for the future of their child, who has been in foster care since shortly after his birth nearly six years ago, is sufficient to support a finding of permanent neglect under Social Services Law § 384-b (7) (a) (see, Matter of Star Leslie W., 63 NY2d 136, 142-143). Moreover, the agency made every effort that it could under the circumstances herein to encourage and strengthen the parental relationship (see, Matter of Ray A.M., 37 NY2d 619). In view of the father’s erratic and abusive behavior and the mother’s complete passivity, any further efforts would not have been in the best interests of the child (Social Services Law § 384-b [7] [a]).
As for appellants’ claim that they have not been provided with the entire record, the dispositional hearing took place on October 15, 1991, not August 9, 1991, and the minutes for that hearing are clearly available. Concur—Sullivan, J. P., Wallach, Asch and Nardelli, JJ.